Discharge for the financial year 2005 (debate)
The next item is the joint debate on
the report by Salvador Garriga Polledo, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the European Union general budget for the financial year 2005, Section III - Commission [SEC(2006)0916 - C6-0263/2006 - [SEC(2006)0915 - C6-0262/2006 -,
the report by Bart Staes, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the European Union general budget for the financial year 2005, Section I - European Parliament [C6-0465/2006 -,
the report by Daniel Caspary, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the European Union general budget for the financial year 2005, Section II - Council [C6-0466/2006 -,
the report by Daniel Caspary, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the European Union general budget for the financial year 2005, Section IV - Court of Justice [C6-0467/2006 -,
the report by Daniel Caspary, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the European Union general budget for the financial year 2005, Section V - Court of Auditors [C6-0468/2006 -,
the report by Daniel Caspary, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the European Union general budget for the financial year 2005, Section VI - European Economic and Social Committee [C6-0469/2006 -,
the report by Daniel Caspary, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the European Union general budget for the financial year 2005, Section VII - Committee of the Regions [C6-0470/2006 -,
the report by Daniel Caspary, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the European Union general budget for the financial year 2005, Section VIII A - European Ombudsman [C6-0471/2006 -,
the report by Daniel Caspary, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the European Union general budget for the financial year 2005, Section VIII B - European Data Protection Supervisor [C6-0472/2006 -,
the report by Mogens N. J. Camre, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget for the Sixth, Seventh, Eighth and Ninth European Development Funds for the financial year 2005 - C6-0264/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the European Centre for the Development of Vocational Training for the financial year 2005 [C6-0386/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2005 [C6-0387/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the European Agency for Reconstruction for the financial year 2005 [C6-0388/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the European Monitoring Centre on Racism and Xenophobia for the financial year 2005 [C6-0389/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2005 [C6-0390/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the European Environment Agency for the financial year 2005 [C6-0391/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the European Agency for Safety and Health at Work for the financial year 2005 [C6-0392/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the Translation Centre for the Bodies of the European Union for the financial year 2005 [C6-0393/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the European Agency for the Evaluation of Medicinal Products for the financial year 2005 [C6-0394/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of Eurojust for the financial year 2005 [C6-0395/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the European Training Foundation for the financial year 2005 [C6-0396/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the European Maritime Safety Agency for the financial year 2005 [C6-0397/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the European Aviation Safety Agency for the financial year 2005 [C6-0398/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the European Food Safety Authority for the financial year 2005 [C6-0399/2006 -,
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2005 [C6-0400/2006 -, and
the report by Edit Herczog, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the budget of the European Network and Information Security Agency for the financial year 2005 [C6-0401/2006 -.
rapporteur. - (ES) Ladies and gentlemen, Commissioner Kallas, we are finally reaching the end of the budgetary procedure for 2005, which was preceded by its drawing up, its approval, its execution and, subsequently, its discharge.
I must say that, from a budgetary point of view, 2005 has not been a bad year. It has been a difficult year, with the European Commission and the College of Commissioners having to face rather difficult circumstances, since this was the first full budget of the enlarged Union and, furthermore, the first budget entirely executed by this new College of Commissioners.
I must therefore begin by saying that the European Commission has not done a bad job. I therefore propose that we grant discharge for implementation of the Community budget for the financial year 2005, and that is what will be put to the honourable Members in the vote.
That does not mean, of course, that there is no strong and well-founded criticism, both of certain directorates-general and of a structural nature, and with regard to some of the issues of financial control which should be improved by the Commission over the coming years, which may be very difficult to resolve.
I would also like to point out that the Commission has reacted well to the report by the Court of Auditors and has moved forward several lines of its new action plan which I hope will allow for positive control over the coming years.
I have essentially based my resolution on the issue of national declarations. National declarations on the management of Community funding are very important to this Parliament. They were created in 2003 and they are intended to offer a guarantee that Member States have effective auditing systems for Community spending.
Furthermore, they should be signed by someone with a degree of authority at national level and, though the Treaty states that the European Commission is responsible for managing the budget, we must not forget that 80% of it is managed in the Member States.
We therefore believed that it was necessary to launch a new initiative on national declarations. We support what we believe to be the courageous initiatives of certain Member States - and I point in particular to the Netherlands and the United Kingdom - which have launched, within the Council, these ideas on national control declarations which may not be followed by other Member States, since their territorial distribution and organisation is different. It is a step forward, however. What we propose in the report is that the form that future declarations may take be left open so that they can reflect the realities of the political systems of each Member State.
As a fundamental idea, however, we in the European Parliament want these national declarations to go ahead, because that will be the only way to provide the Member States with some genuine responsibility for control of Community funds, which is the true basis for this statement of discharge.
Furthermore, there is a very important issue relating to national declarations. The DAS, as we MEPs see it, is a road that leads nowhere, and those of us who have followed the statements of assurance very closely have known that for twelve years.
It is impossible today to establish the legality of underlying operations in the Member States, particularly in the Structural Funds.
We must therefore do something to improve the quality of auditing and the involvement of the Member States and we are therefore asking the Council for a national declaration of management that covers all co-managed funds, based on the declarations of the different national bodies responsible for the management of spending.
Finally, Mr President, although my report covers other things, I believe that we could achieve a positive DAS over the coming years, which is necessary for the Community institutions and, in particular, crucial for public opinion, which wants to see reliability, transparency and control right down to the last euro of the public funds managed both by the Commission and by the Member States.
rapporteur. - (NL) Mr President, ladies and gentlemen, my report is about the discharge of the Parliament budget, about which there are four points I should like to make.
First of all, I should like to share something that we have been articulating for years in different discharge resolutions, namely that Parliament's discharge does not only involve the management of the Secretary-General or that of the administration, but also policy and the decisions made by administrative bodies in our House, such as decisions taken by the President, the Bureau and also the Conference of Presidents. Moreover, we do not grant discharge to Parliament's Secretary-General, but to its President. In this sense, the paragraph according to which the President of Parliament should actually be available to the Committee on Budgetary Control during the discharge procedure to talk about the discharge in a public and formal debate, is, to my mind, of huge importance. In this respect, I prefer my wording to the amendment tabled by Mrs Grässle and the Group of the European People's Party (Christian Democrats) and European Democrats. In fact, I think that Mrs Grässle's amendment is at odds with what we approved last year with the Ferber report.
Secondly, buildings policy is important. A huge sum of money is at stake, and I would draw your attention to the dispute between Parliament and the Belgian Government in this respect. Years ago, the Belgian Government guaranteed, as did other governments in countries where Parliament has buildings at its disposal, that the land and the land development costs would be reimbursed to Parliament. There is now a dispute about this very point in Brussels, and the sum involved is around EUR 15 million. This is a huge amount of money. The Belgian Government has failed to deliver in this respect, and this is why I, in this resolution, would urge them to make amends, because this would be a shot in the arm for our negotiators, the President of Parliament and the Vice-President responsible for buildings policy. In the resolution, I have also drawn specific attention to the impact Parliament has on the neighbourhood in which we stay in Brussels. The residents experience a great deal of nuisance in terms of traffic, work and living conditions, and I think that consultation between Parliament and the local residents is of vital importance. I think we should be good neighbours, and consultation is important in that sense. I would like to see a report issued on this subject by next year's budgetary discharge.
My third point - a very thorny issue - is the voluntary pension fund, which, at the moment, suffers an actuarial shortage of EUR 28.8 million. This is a huge amount of money. I have to say that the shortage is dropping, because last year, it was EUR 43.7 million. This voluntary pension fund, as it stands, contains the total sum of EUR 202 million, which has been invested in the stock market. We all know that the stock market can be a risky business and that results on the stock market are not always positive. A stock market can be fickle. There is every chance, therefore, that great losses will be incurred with this money. Hence the request for low-risk investments and for implementing what we already decided on in a huge number of resolutions, namely promoting ethical investments. In the 2005 Budget, Parliament boosted this voluntary pension fund by EUR 11.4 million. That too, is a large sum of money, and it strikes me as normal for the list of end beneficiaries to be made public.
We would ask for the list of end beneficiaries in the agricultural world, which makes huge inroads into the European budget, to be made public. Everyone is in favour of this. This is what will be done, as is evident from a website. So why do we stand on the brakes when our own MEPs are involved? Surely this has to stop?
From the nominal list, I noticed that the Group of the European People's Party (Christian Democrats) and European Democrats submitted four amendments to have certain things deleted and I also noticed that the Socialist Group in the European Parliament applied for a number of split votes. That is their democratic right. I suspect that it is the intention to vote all these paragraphs out. Well, for the sake of transparency, I should like to announce at this stage that I have applied for nominal votes, because that way, the Members who vote against will have the opportunity to justify themselves before their electorates. I at any rate find it unacceptable that, at the end of the journey, Parliament will need to foot the entire bill. This is unacceptable and smacks of poor management of money and public funds.
Finally, I should like to draw your attention to a Kyoto-plus Plan. In the fight against climate change, the European Union and this House are unchallenged leaders. We have approved sound and important resolutions in this area. Well, what we ask of the citizen, the consumer, households, industry, the world of transport we should also impose on ourselves; accordingly, my resolution, my report contains a host of concrete proposals to reduce the environmental impact of our House, of our European Parliament in a much more ambitious manner than was hitherto the case.
I should like to finish off by saying that the two amendments tabled by Mr Fjellner and others enjoy my full support.
rapporteur. - (DE) Mr President, ladies and gentlemen, the institutions for whose budget discharge I have been responsible in the past include the Council, the Court of Justice, the Court of Auditors, the Committee of the Regions, the Economic and Social Committee, the Ombudsman and the Data Protection Ombudsman, and I currently see no reason to raise any queries about the last two of these.
If, though, I may start with the Council, what is termed a gentlemen's agreement has been in place in respect of certain budget matters since 1970, but, since that time, the European Community has developed to an enormous degree. A number of things - none of them entirely lacking in relevance - have happened, and they make the gentlemen's agreement seem inappropriate in today's world; for example, the European Parliament is now directly elected in free elections with a secret ballot, and, being firmly persuaded that this agreement needs, as a matter of urgency, to be adapted to the present situation, I propose that the Committee on Budgets and the Committee on the Control of Budgets should, during the coming months, hold a joint meeting in order to discuss this important topic and, by means of a common position, demand that the Council make the changes that are so urgently needed.
While I am on the subject of the Council, I am pleased to see that the Common Foreign and Security Policy is carrying more and more weight, and rightly too, although it is intolerable that the Council is not keeping its side of the agreement and drawing clear distinctions between the operational costs that need to be entered in the Commission budget and the purely administrative expenditure, and so I urge it to play by these rules in future.
At both the Court of Justice and the Court of Auditors, there is still room for improvement; for example, the publication of the business and financial interests of the judges and the auditors has yet to be clarified. This is something that we in this House have raised time and time again already, and so we, in our resolution, are setting a deadline of 30 September this year for the two institutions to indicate how they propose to comply with this House's demand for the publication of those business and financial interests; we have already been waiting for far too long for such statements.
Even before the latest enlargement round, the question was being raised within the Court as to whether the number of auditors should remain as it was, and various models for the Court's reform have been on the table for some time; for example, its former President, Professor Bernhard Friedmann, drafted a very sensible proposal with a rotation system similar to that used for the Council of the ECB. It might also make sense to replace the present collegiate arrangement by creating the position of Chief Auditor, and so the Court ought not to pray in aid the existing position under the Treaties in justifying its refusal to consider reform, for reforms are due in the short or long term, and it would be good if the Court were, off its own bat, to come up with a sensible, practical and well-thought-out proposal for it.
The future of the Joint Services is under discussion not only in the Committee of the Regions, but also in the Economic and Social Committee, for there is something wrong with the way those services are organised when even the Committee of the Regions gets the idea that it is being put at a disadvantage, so both committees should set in train a neutral analysis, based on suitable reference values, of the costs, benefits and savings involved and, where necessary for this purpose, seek the advice of the Court of Auditors or of some other advisory body. The objective of the debate must be to get the Joint Services, future, doing the work that needs to be done and doing it with good coordination and at reasonable cost.
This year's discharge focussed particularly on the question of the questionable use of weighting, not only by the Committee of the Regions, but also in other institutions. The discharge procedure is neither the time nor the place for any judgment on the legality of these payments to be handed down; that is for the courts of law to do. The question is whether those at the top of the Committee of the Regions, the people who run it, reacted in an appropriate way, and what principles they applied to the case. I am persuaded that things still remain to be done by the Committee of the Regions; in all cases in which fraud is found to have been committed, disciplinary action needs to be instituted as soon as possible, with the persons responsible being called to account. This House will continue to keep an eye on this case, with respect to which we will have to examine the Staff Regulations with a view to ascertaining whether the interpretation of rules and transitional rules can be left to civil servants alone, and I do think that the legislative institutions of the Union should leave their administrators considerably less room for manoeuvre than they have done in the past.
Taken as a whole, the outcome of the Budget discharge highlights the importance of precise control of budgets by the European Parliament, and, with thanks to all the institutions for their cooperation and for making available the information required, I recommend that discharge be given to them, while also taking into account the points already made.
rapporteur. - (DA) Mr President, the annual approval of the accounts covers every account and partial account for every EU institution. A great deal of work takes place in terms of sifting through the Court of Auditors' reports. The Commission has actively contributed to enlightening us, and the secretariat of the Committee on Budgetary Control has worked very hard to make it possible for the Members of this House to evaluate the content of the accounts.
There is, once again, scope this year to lament the fact that the Court of Auditors has been unable to provide an unqualified opinion. The view that the conditions under which the EU works make it almost impossible for the Court of Auditors to provide an unqualified opinion of that nature is beginning to gain currency. This comes back, to a large degree, to the fact that around 80% of EU resources are transferred back to the Member States and are administered there, which means that the chances of putting together an overall picture are highly variable, given the many forms and inconsistent quality of the administration at national level.
If we are to avoid the problems that arise in connection with the correct administration of EU resources, it is hardly enough just to require greater supervision. We have to ask ourselves whether the present legislation on aid both in the area of agriculture and in relation to the structural funds should be completely overhauled. The former Commissioner from the Netherlands, Mr Bolkestein, has recently pointed out that 85% of EU spending could beneficially be cut. It is clearly, in reality, pointless for the EU 15 countries to give money to each other. That is like making social security payments from the middle class to the middle class in an individual country. The old Member States could organise the aid necessary for their development far better by using their own funds. The situation whereby other countries, on the strength of EU legislation, have to pay for things that the country in question does not wish to pay for itself, or could pay for by itself, is a pretext for doing nothing. Those who do not carry out reforms receive help from those who have carried out reforms and thus need not do anything themselves. As former Swedish Prime Minister Göran Persson said, 'It cannot be right that we, who are willing to demand high taxes from our citizens, have to give money to countries that do not wish to tax their own citizens.' My country, for example, charges 200% tax on private cars in order, amongst other things, to be able to send a lot of money to countries where I can see many more new cars than in Copenhagen - cars on which not a cent of duty has been paid. Clearly, that does not seem sensible.
My group, as far as most Members are concerned, wishes to vote in favour of granting discharge. Personally, I have some reservations as it is my opinion that certain areas of the management of expenditure in the Commission and in certain committees do not meet normal standards. I would very much like to thank the secretariat of the Committee on Budgetary Control for the very large amount of work it has done and also to thank my colleagues on the committee for their numerous significant observations in this debate and for the constructive cooperation that prevails, overall, within the committee.
rapporteur. - Mr President, I should like to present my opinion on the discharge of the 16 EU agencies for 2005.
The agencies play an important role in the EU institutions' image, because their goals and commitments are shared by all EU citizens. Therefore, this 1% of the EU's total budget is wisely spent.
I welcome the conclusions by the European Court of Auditors that certified that the accounts of all 16 agencies were, in all material respects, reliable, legal and regular, except for a few specific observations. The positive statement of assurance for all agencies is a major achievement and I take this opportunity to congratulate them all on their efforts.
I have focused on the agencies' general functioning and I should like to devote the majority of my speech today to this issue. For the 2005 financial year, we can conclude that the agencies were by and large well managed. However, there are still areas for improvement. There were a number of problems in specific areas of financial accounting. A further problematic field in some agencies was non-compliance with procurement rules. IT systems were not always adapted to needs. Furthermore, we have to mention that shortcomings in human resources management, in particular recruitment procedures, posed a number of problems
Last but not least, it must be mentioned that, unsurprisingly, some typical start-up problems emerged in the newly-established agencies. Let me present to you the nine proposals I have developed in my report, which could considerably improve the agencies' efficiency in the interest of the Union.
The ever-growing number of agencies does not always reflect the real needs of the Union and its citizens. Therefore, the setting-up of any new agency should be accompanied and underpinned by the cost-benefit study. The Court of Auditors should give its opinion on the cost-benefit study before Parliament takes its decision. The European Parliament should ask the Commission to present a report every five years on the added value of every existing agency. In the event of a negative evaluation of an agency's added value, all relevant institutions should take the necessary step of reformulating the mandate of the agency in question or closing it.
I strongly urge Parliament to ask the Court of Auditors to insert an additional chapter into its annual report devoted to all agencies to be discharged under the Commission accounts, in order to have a much clearer picture of the use of EU funding in agencies. Parliament should ask the Commission to improve administrative and technical support to agencies. We should call on the Commission to come up with a proposal to harmonise the format for annual reporting from the agencies and to develop performance indicators that could allow the comparison and assessment of their efficiency.
In my report, I welcome the considerable improvements in coordination among EU agencies. We urge all agencies to make increasing use of SMART objectives, which should lead to more realistic planning and better implementation of goals. I insist that the agencies' work programmes should express their contribution in operational and measurable terms and due consideration should be given to the Commission's internal control standards.
Let me now say something specific about the discharge procedure for all agencies. Let me underline that all EU agencies are undergoing a discharge procedure but in two different ways. The 16 agencies with which we are dealing today are to receive individual discharge, while the rest are to be discharged within the framework of the Commission's budget. There is no agency, therefore, that is not subject to the Court's controls. However, there is a considerable lack of transparency in the management of those agencies receiving discharge within the framework of the Commission's accounts only. In order to maintain the Commission's co-responsibility and to increase the transparency and clarity of the discharge procedure for all agencies, I call on the European Court of Auditors to create a new chapter in its annual report that covers all EU agencies.
In my remaining time, I want to focus only on the European Agency for Reconstruction. The results achieved and the considerable improvements put in place by the agency in order to respond positively to the recommendations by the European Court of Auditors and by Parliament can be highly praised. I should like to congratulate the Director and the staff on their work. Taking into consideration the agency's high value, Parliament should ask the Commission to change the agency's mandate, which is scheduled to finish in 2008, and transform the agency into one responsible for implementing certain EU external actions, in particular in post-crisis areas.
Finally, I should like to thank the shadow rapporteurs and all my colleagues for their work, as well as the Secretariat. I recommend that Parliament give a positive discharge to all 16 agencies.
Mr President, I am grateful for the quality and balance of the report before us today. For this I would like to thank the Committee on Budgetary Control, the Committee's previous chairman, Mr Fazakas, its current chairman, Mr Bösch, and, of course, the rapporteur, Mr Garriga Polledo.
Mr Garriga Polledo's report proposes that Parliament grant the Commission discharge for its implementation of the budget and agree on the clearance of accounts. The Commission is pleased to take note of this. I wish to comment on why I think it is deserved.
To begin with, your recommendations will be followed up. In fact, we have done much already, including the following:
We are implementing the revised Financial Regulation, which implies, among other things, enforcing the agreed provisions requiring Member States to produce 'an annual summary at the appropriate national level of available audits and declarations'.
We will continue to report progress on our action plan towards an integrated internal control framework, as you ask in paragraph 56. In fact, I will present the progress report to the Committee on Budgetary Control next week.
We have improved, can improve and will improve the accounts. For the 2006 accounts, we have already provided better information on recoveries and financial corrections. This means that you can count on our accounts' reliability.
We are pursuing the European Transparency Initiative. With Parliament's support progress on this file is being made every day.
In this year's report, Parliament 'assures the Commission of its full support in the rigorous application of the legislation on suspension of payments to Member States'. When I appeared before the Committee on Budgetary Control on 1 March to discuss the draft Garriga Polledo report, I said that I would propose to my colleagues in the Commission a very careful analysis of the issues leading to reserves in the declarations of the directors-general this year and, depending on the importance of the problems and the risk identified, suspend payments or apply financial corrections. We had serious discussions for more than two hours, and the outcome was a very strong affirmation of the determination of the College to take the necessary steps.
Today I would like to highlight several concrete decisions taken. First, as regards the Integrated Administration and Control System (IACS) in Greece and agricultural subsidies, a very clear action plan has now been agreed with Greece in order to ensure proper implementation of the IACS in that country. The action plan lays down unambiguous deadlines for action to be taken. As Commissioner Fischer Boel stated plainly during the discharge hearing in the Committee on Budgetary Control last November, the Commission will suspend payments to Greece for direct aid if the agreed action plan and the deadlines are not respected by the Greek authorities. The first important report from the Greek authorities is due on 15 May.
I would also recall that the Commission on a routine basis claws back EU farm money unduly spent by Member States, returning the funds to the Community budget in the 'clearance of accounts' procedure.
Under the latest decision taken last week, a total of EUR 285.3 million is being recovered from 14 Member States for reasons relating in particular to insufficiencies in controls as well as the non-respect of payment deadlines by Member States.
Second, in the area of structural action, on 4 April 2007, the Commission suspended payments to ERDF programmes in five of the nine regions of England, plus one programme in a sixth. If no, or insufficient, action is taken, a flat-rate correction ranging from 5 to 10 % or 25 % of the amounts paid out and specific to each programme will be decided by the Commission to address the infringement of the rules and the extent and financial implications of the remaining shortcomings.
Suspensions and reservations often lead to the necessary improvements. In 2005, for example, DG Regio had reservations on the adequacy of control systems in Spain. In 2006, the DG audited that again and found that progress had made it unnecessary to repeat the reserve.
Likewise, for the European Social Fund, in early 2006 the Commission signalled its reservations on the systems in place in the United Kingdom. Improvements were made by the UK and the reserve could be lifted.
These examples show that the Commission can and does interrupt payments. The basis for decisions like these must be well justified and explained in a detailed manner. We have therefore made great efforts again this year to improve the quality of the annual activity reports of Commission directorates-general.
The Court was rather critical of Commission controls in the research area. This is direct management by the Commission and we have given this issue the highest priority. An ex-post audit strategy is now in place across the research family of DGs for audits on the sixth Framework Programme (FP6). This is a robust strategy and is accompanied by a significant increase in the percentage of the research budget covered by ex-post audits. There will be 300 audits for FP6 in 2007, compared with 45 carried out in 2006.
Reflecting the priority given to this, the Commission is reallocating a significant number of staff to audit tasks and undertaking the necessary additional recruitment.
Furthermore, serious consideration is being given to the gradual introduction of lump sums in certain specific areas of the framework programme.
Let me say a few words on agencies. The Commission has noted the increasing concern in Parliament over regulatory agencies. We already provide a lot of support to the agencies and I think expectations and responsibilities must be clarified, in particular before new agencies are created.
We will therefore push for immediate progress on the proposed interinstitutional agreement. The Council has indicated its willingness to continue discussions on this. Its adoption would really help to address recommendations of Parliament on issues such as a systemic and regular evaluation and cost-benefit studies of the agencies and the harmonisation of their annual reporting.
The Commission remains accountable to the budgetary authority in implementing the budget. We do so by informing you openly and honestly about our strengths and weaknesses. We are grateful for your fair recognition of both.
draftsman of the opinion of the Committee on Development. - (DE) Mr President, ladies and gentlemen, I would like to start by expressing my warm gratitude for the cooperation between the Committee on Development and the Commission, the Court of Auditors and the two rapporteurs Mr Camre and Mr Garriga Polledo. It is good to see that the House is taking full account of our observations in reaching its decisions.
The function of our Committee on Development is to check to see that the funds that we disburse in order to give the world's most vulnerable people a helping hand and guide them towards self-sufficiency, are put to proper and appropriate use. Public acceptance of this is to a very large degree dependent on the impression not being communicated that this is about this or that potentate getting their bath taps gilded, but rather that the money really does get to the people who actually need it, and so this is what we have scrutinised in very considerable depth.
As in so many other contexts, the Court of Auditors has ascertained that serious errors were made in the way the money was spent. We have looked at them all individually and have, of course, been forced to note that errors were made in the procedure for spending the money. Rather, though, than being the sort of errors that might prove disadvantageous to the European Union, they were in fact procedural in nature and in need of improvement if we are to be able to say unequivocally that the funds have been properly used.
It has to be said, though, that the discharge process also possesses a political character, in that we are examining whether the Commission has indeed done that which we intended when the Budget was drawn up. We therefore examined whether the environmental legislation really had been made a priority, whether any real improvements had been made on the crisis prevention front, and whether - and about this there was serious disagreement - it was indeed the case that 20% of the funds for basic education and health care had been spent in the developing countries. It has to be said that the figures are on the up, but they are still a long way off the 20% on which we had agreed. The statement that this is all tied together with there being so many donors and institutions to coordinate is reassuring only to a very limited degree.
I have to make it clear to the House that the European Union - together with its Member States - is far and away the biggest donor in the world, and that is something we can be allowed to say with self-confidence. At the same time, though, it is not acceptable that someone should get up in front of this House and tell us that they have concentrated on other subject areas, and we hope that the priorities laid down by Parliament and the Council in the framing of their resolutions will eventually be set as such.
Our cooperation with the officials from the Commission went very well; firm commitments have been made to the effect that we will, over the course of the year, be given the information and indicators that we need and that there will be evidence of marked improvements. Speaking as someone who has always put a lot into the Budget process, I can spell it out to you that I shall also, when the next Budget is drawn up, be seeing to it that we keep a very close eye out for the improvements in Budget implementation that have been heralded - not only as regards the use of the funds for their intended purpose but also the achievement of policy targets - and that our behaviour, as a parliament, will be determined by whether or not you actually do as you have undertaken to do.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (DE) Mr President, ladies and gentlemen, the share of the Budget made available for the policies that are the particular concern of the Committee on the Environment, Public Health and Food Safety is not a particularly large one; in 2005 - the financial year in respect of which we are now supposed to be confirming the proper handling of the European taxpayers' money - it amounted to less than half a percent of the overall Budget of EUR 116 billion.
I will say right at the outset that there was nothing that prevented the directors of the four agencies - the EMEA, the EEA, the EFSA and the ECDC - from being given discharge in respect of their management of their respective budgets.
The first months of the European Centre for Disease Prevention and Control's operations, in 2005, were successful, and the management of its budget was the responsibility of the DG Health.
In 2005, the European Food Safety Authority, in its third year of operations, was in the process of moving to Parma, which entailed difficulties in recruiting the necessary highly-qualified staff and without doubt made it impossible for all the funds allocated to it to be spent, so that over four million euros found their way back into the Community budget. How this money, which is the EFSA's, is being, or is to be, made available for use again this year is not something for us to discuss in the course of this discharge procedure, but we will have to discuss this with the Commission.
The European Medicines Agency has done its work to our general satisfaction, and has not spent all its money, one reason for this being evidently that there were technical difficulties with the conversion of its IT system.
The European Environmental Agency did the excellent work to which we have become accustomed, made proper use of all its funds, and could certainly have done with even more.
The Committee on the Environment has no fundamental criticism to make of the management of its four agencies' budgets, but we have taken the opportunity of this discharge procedure to demand of the two 'old' agencies - the EMEA and the EEA - that which is already required of the 'new' ones in accordance with the basic regulations establishing them, namely that their work be regularly reviewed and evaluated by independent experts. We would like to see added value to Europe assured by all forms of administrative activity in Europe - and that includes the agencies.
I will now turn to the side of the environment, public health and food safety for which the Commission bears responsibility, and here, although the take-up for commitment appropriations was highly satisfactory in all areas, it has to be said that the payment rates left much to be desired, being below 80% not only in health and food safety, but also in the environmental sphere. There are, of course, factors that explain why this is so; one is that the establishment of the executive agency for public health had not yet been completed, and, at the same time, staff were tied up in preparing the new health and consumer protection programme, while 2004's problems with budget commitments resulted in payment problems in the environmental sector in 2005.
Understandable though the explanations given by the Commission's offices are, the Commission must learn how to anticipate problems before they occur, in order to be able to take immediate action to address them; after all, it is not that lacking in experience of dealing with administrative problems.
draftsman of the opinion of the Committee on Transport and Tourism. - (DE) Mr President, ladies and gentlemen, the Committee on Transport and Tourism notes that the 2005 Budget allocated not much more than one billion euros to commitment appropriations and little more than the same figure in payment appropriations for transport policy, most of which - namely EUR 670 million in commitment appropriations and EUR 750 million in payment appropriations - went to the Trans-European Networks, and the committee is very pleased to say that those figures include payments for road safety and commitments to Marco Polo, with EUR 70 million in commitments and EUR 60 million in payments being allocated to the transport agencies.
The committee is, however, concerned at the above-average high level of errors in research contracts in the transport sector and about the fact that only 51% of the funds available were allocated to road safety, which, in view of our desire to cut accident figures in half, is an important programme.
It is important, where the Trans-European Networks are concerned, that we should concentrate on the things that make for efficient transport, rather than beginning with the big projects straightaway, only then to discover that half the necessary funds are absent. There are many Member States in which projects have been suspended for lack of funds. What we have to do is give absolute priority to modernising the infrastructure we already have and only then think about new building works, which involves the need to use short resources in the most efficient way possible.
Nor must we think only of the projects connecting North and South, for Europe needs to grow together, and that is why the East to West rail projects also need to be modernised, for many of those lines are still as they were in the last century, in the age of steam locomotives.
Climate change is important too, of course. The transport sector is one of the great sources of CO2, accounting for 30% of output, and so our research projects must prioritise policy on climate and sustainability. In this respect, they have hitherto been wholly unsatisfactory, and that must change.
We have given the agencies discharge, but they still need the resources for the necessary tasks laid upon them.
draftsman of the opinion of the Committee on Culture and Education. - (DE) Mr President, ladies and gentlemen, the first thing I would like to say in my capacity as draftsman of the opinion of the Committee on Culture and Education is that we are not convinced that what we are spending on culture and education is sufficient. The Committee on Culture and Education was much more ambitious and regrets that Parliament, the Commission and the Council have not as a whole made more funding available for what we want, which is to give Europe a soul, to enable all students to study in Europe, and, with that in mind, the Lisbon Strategy requires that changes be made in these areas over the next few years.
Speaking in very general terms, I would like to say that it is crucial, particularly in the major cultural and youth programmes, that we should, on the one hand, pursue a very careful - that is to say, a responsible and transparent - expenditure policy, while also, at the same time, refraining from excessive use of the existing rules in going down bureaucratic dead ends. I am aware that we must, after the case of corruption and scandals that we have had, be very wary, but, nevertheless, we should not overshoot the mark either. Particularly when projects are small and account for only some EUR 20 000, applicants should not be required to submit reams of paper in order to get their applications accepted.
My second observation is that, if we have 99 national cultural agencies, things will get out of hand in no time, and this is where better management would be desirable.
The third thing I want to say is that I take the view that our still funding this second parliament in Strasbourg through our Budget is the wrong way to go about it. If the French are unwilling to abandon this second seat and thus save money, then in future it should be the Council that takes responsibility for the money spent on it.
draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - (ES) I am speaking as rapporteur for the Committee on Civil Liberties, Justice and Home Affairs on the 2005 Budget.
There are many agencies involved, some of which Mrs Haug has mentioned already and, generally speaking, our observations are the same.
I would like to begin by commenting on the execution of the general budget of the Committee on Civil Liberties, and I can do so very briefly.
We note that progress has been made in relation to the execution of commitments, but the execution of payments needs to be given a kick start. We stand at 79.8% for 2005 compared to 80.3% for 2004. This is one of the committee's lowest levels.
Mrs Haug has mentioned others that appear to be in the same situation. It goes without saying that this situation needs to be improved. Furthermore, we know that the money for the next year is in jeopardy if we are not able to use it properly.
With regard to the execution of the budget for Eurojust (the European judicial cooperation body), we note that the Court of Auditors has reasonable guarantees that the annual accounts for this financial year have been reliable and, with regard to the corresponding operations, that they are all legal, as they should be, and regular.
There is no situation that cannot be improved, however. In this case too, we must call upon Eurojust to continue in this direction, improving its financial management.
With regard to the execution of the budget of the European Monitoring Centre on Racism and Xenophobia, the committee is satisfied here as well, with regard to the legality of the underlying operations. Nevertheless, we note that the Monitoring Centre must be called upon to improve its clarity, and in particular the transparency of its tendering procedures.
Finally, I shall deal with the execution of the budget of the Monitoring Centre for Drugs and Drug Addiction. In this case, the Committee on Civil Liberties, like the Court of Auditors, wishes to make two serious complaints.
Various unacceptable anomalies have been found in the tendering and contracting procedures and we must demand a substantial improvement in these processes. We must acknowledge, however, that certain measures are having an effect, but there is still a long way to go in order to make everything, shall we say, acceptable and correct.
Perhaps the most thorny issue of all - we have already asked the Commission for an explanation in this regard - is that, like the Court of Auditors, we note and deplore the bad administration in the case of an agent sent to Brussels on a long mission without any clear definition of his objectives; in particular, there is great uncertainty with regard to the subsequent allocation to the Commission. A lot of European taxpayers' money needs to be explained here.
The Committee on Civil Liberties therefore asks for this case to be investigated thoroughly and for the adoption of the appropriate measures to prevent anything similar from happening in the future.
The Committee on Civil Liberties' recommendation, therefore, like that of the Committee on Budgetary Control, is that discharge be granted.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (DE) Mr President, ladies and gentlemen, for the Committee on Women's Rights and Gender Equality, this evaluation is not a simple matter, for we have already, and repeatedly, urged that gender-specific data are needed if the expenditure is to be assessed, and, to our regret, such data is still not available, and so there are still limits on the amount of gender budgeting and gender mainstreaming that it is possible to include in the assessment. We ask that these data be submitted in the next Budget discharge reports.
It is particularly in Structural Funds programmes and the like that precise data is vital if we are to see how much, in the final analysis, is allocated to the equal support of women. It has turned out that the flow of funds in the Daphne programme has been blocked, and that is a major problem, for we know that violence is going on against women, children and young people on an enormous scale. We know that the projects proposed were very good ones, yet even so the money has not been flowing, and that means that help is needed here.
In the actual case I am thinking of, a range of trans-European projects was rejected. We are in the course of preparing a European Year against Violence, and the Council of Europe has started up a campaign. There is massive need in this area, and the Commission must get a move on.
on behalf of the PPE-DE Group. - (FR) Mr President, ladies and gentlemen, with regard to the discharge for the agencies, I should like to begin by making various observations. The first is that the number of agencies is constantly increasing, and that this increase is worrying because it seems to be taking place outside of any overall policy framework. This situation poses various problems: that of the financial control of these agencies and that of the organisational weaknesses observed, which are not always resolved.
With regard to the first aspect, it is vital, in my opinion, to establish clear rules on the discharge procedure. Indeed, 16 out of 35 agencies now receive individual discharge from Parliament. In order to prevent the current inconsistencies in the application of Article 185 of the Financial Regulation - since many agencies now receive an overall discharge under the general budget of the European Commission - it would be appropriate if, in the future, all the agencies, whatever their status, were to receive an individual discharge from the European Parliament.
The second aspect that I should like to mention concerns the effective administration of the agencies. Although progress has been observed in this area, it remains insufficient. The priority is to strengthen the accounting systems, to ensure the proper application of the tender procedures and internal control regulations and, finally, to make the recruitment procedures more transparent. At the same time, the Commission must continue its efforts to make the agencies more visible, by drafting an effective communications strategy, to develop synergies and, finally, to provide them with more technical and administrative services that are adapted to their needs.
Furthermore, I support the two proposals aimed at making it compulsory to publish a cost-benefit study before any agency is created, and at requesting the compilation, every five years, of an evaluation report on the added value generated by each agency in its field of activity. These two proposals are key to ensuring that the activities developed by the agencies meet the specific needs of the various sectors.
To conclude, I should like to stress that, even though the Court of Auditors has reservations about three agencies, I am delighted that the agencies have, on the whole, improved on the 2004 exercise, and I call on them to continue their efforts along these lines.
on behalf of the PSE Group. - (DA) Mr President, the Socialist Group in the European Parliament recommends granting discharge. We recommend that Parliament approve the budgets for 2005, but in doing so we have some comments to offer and some demands to make. We have two basic demands. Firstly, we consider it self-evident that supervision needs to be further tightened up. We do not believe that there is, as yet, sufficient control of tax-payers' money. Secondly, we also believe that there is a need for more openness and more transparency.
In respect of the first point, it might be said that there has been some progress in this area. We do recognise that and we do laud the implementation of a new accounting system within the Commission. It has not been an easy process but it has surpassed all expectations. I also recognise that the integrated financial control system, in particular in relation to agricultural funds, has been implemented for a large proportion of the budget, and that is clearly a very positive thing. However, we are also critical in relation to those areas in which the Court of Auditors did, sadly, have some particularly marked criticisms. What are particularly at issue are internal policies and, unfortunately, a portion of the agricultural funds, too. We will, quite simply, have to tighten things up in these areas. The Commission needs to exercise greater stringency, but so too, in particular, do the Member States. The fact is that around 80% of EU funds, as Members are aware, are administered via shared management, meaning that it is out in the Member States that the money is actually put to use. In such circumstances it is clear that we are, of course, entirely dependent, - that is to say the Commission is dependent and we in Parliament are dependent - on this responsibility being taken seriously out in the Member States, and we do not feel, unfortunately, that that is being done. Political responsibility needs to be clearly assigned, and this is something that needs to be followed up in relation to next year.
Moreover, it is, of course, obvious that this whole debate on openness has been going on now for a couple of years, and that is something we are pleased about. We are also pleased about what have clearly been very positive initiatives on the part of the Commission. We believe that it must be possible for individual European citizens to log on to the Internet and see how the EU's money has been allocated to agricultural funds, structural funds and so on. This process is under way but it must, of course, be followed up all the way to completion. What is more, we need greater openness surrounding the numerous working parties that there are. We must be given the names of those who take part in such working parties.
on behalf of the ALDE Group. - (NL) Mr President, first of all, I should like to congratulate the rapporteurs, and I can assure them that the Group of the Alliance of Liberals and Democrats for Europe shares their view. We too support the discharge as it has been recommended.
The year under consideration - 2006 - is the first full budgetary year for which this Commission has to take full responsibility. We have once again received a negative verdict from the Court of Auditors, for the twelfth time in a row, and everyone knows, of course, that things cannot go on like this. I am pleased that the Court of Auditors has announced that a peer review will be organised, that they will let others take a closer look at their own activities, their own method. This is all very well, but no matter how you look at it, the buck still stops with the Commission and it cannot pass it on to the Member States.
Last year, we signed the financial perspectives and for the first time, they contained a provision that the Member States must make national declarations at a suitable political level to declare that they have implemented the budget properly. My big question is: what exactly has the Commission done with this article in the financial perspectives? Did it issue a letter to the Member States to make them aware of this? What is the Commission's strategy in this matter?
I should also like to draw the Commission's attention to the fact that next year will be the crucial year for the Commission. In 2008, it will be ten years ago, in 1998, when Parliament refused to grant discharge. I will certainly not go so far as to say that this will happen again; this will depend on how things pan out, but there must be clear progress. It is unacceptable for this Parliament, in a year's time, on the eve of the next European elections, to grant the Commission discharge once again without the slightest hesitation, when it is obvious that the Commission has not done everything in its power to improve the situation. One of the keys to overcome this is to abide by the financial perspectives.
on behalf of the UEN Group. - (PL) Mr President, today this House will decide whether to discharge the budget for the institutions of the European Union for 2005.
As the report of the European Court of Auditors did not express any major reservations regarding any of these institutions, I am upholding the position that we can discharge every one of them. This, however, does not mean that the annual accounts submitted to Parliament are flawless.
Firstly, even though the Court of Auditors acknowledged that on the whole the financial report of the European Communities is an accurate reflection of the Community's financial situation as at the end of December 2005, and that it found no significant errors, it did find numerous errors both in the amounts recorded in the central accounts systems, and in the reports submitted by individual Member States. Of particular concern is the fact that despite critical remarks both by the Court of Auditors and by the European Parliament, some of these inaccuracies are repeated year after year.
Secondly, I would like to join those voices that can be heard coming both from the Court of Auditors and from this House demanding greater transparency on the use and management of EU funds. In particular, I would like to support the Commission's intention to publish the direct aid received by the largest agricultural producers in certain Member States, and also look forward to a simplification of the procedures as regards both procurement and grants, which will increase the transparency of the Commission's activities and reduce the risk of corruption.
on behalf of the Verts/ALE Group. - (NL) Mr President, our group, too, is prepared to grant the Commission discharge, effectively under the same conditions as those outlined a moment ago by Mr Jørgensen. Mr Mulder just stated that it is the twelfth time in a row that the Court of Auditors has failed to issue a positive Statement of Assurance, which is, indeed, a situation that has to stop. During the hearing in our committee, Commissioner Kallas, upon being appointed, said that a positive Statement of Assurance should be reached during his mandate; at least that was his goal. I know that the Commissioner is currently somewhat at loggerheads with the Court of Auditors; there will be a peer review of the methods they are using, and I still hope that this positive Statement of Assurance will be issued at some point, certainly during this mandate. It is true that a couple of problems seem to be here to stay, not least in the area of agriculture. In that sense, I am pleased with the Commissioner's statement with regard to what he said about the integrated management and control system. We all know that Greece does not come up to the mark, not by a long shot, something that has been mentioned on two occasions in the Court of Auditors' annual report. There is now a concrete action plan; the Commissioner has made it quite plain that he is prepared to suspend payments if Greece fails to meet the conditions or carry out the action plan correctly. Two amendments have been tabled to that effect, one by the Group of the European People's Party (Christian Democrats) and European Democrats and one by our own group. I therefore hope that at least one of those two amendments will make it to the finishing line and that it will considerably help the Commissioner when he gets to the point where he has to decide to suspend payments.
I have noticed the Council's absence with regard to the national management declarations. It is outrageous that the Council should absent itself from a debate on the discharge, which we also need to grant to the Council, at a time when we know that 80% of all financial resources are managed by the Member States themselves, and this is something I deeply regret.
I also support Mr Mulder in his question to the Commission as to what measures it has taken to ensure that the Member States issue national management declarations. In our debate with the German State Secretary, it was concluded that shortcomings were attributable to our federal structure. I cannot imagine this to be the case. What I can imagine, though, is for a federal state such as Belgium to say 'OK, three of our regions have declarations, two of which are not up to scratch, and one is'. Why could this not be done? In this light, I am really pressing for positive management declarations from the Member States as well.
on behalf of the GUE/NGL Group. - (FI) Madam President, Commissioner, the Court of Auditors has not delivered a favourable statement of assurance on the Union's accounts for ten years. One of the main reasons for this is probably that the money is allocated by the Commission, but it is the Member States which are responsible for overseeing how it is spent. The body responsible for allocating funds does not monitor their use. Some Member States are slacker than others in the way they monitor the funds they receive from the Union. Our group sympathises with the view expressed in the report that in future the Court of Auditors should more often mention by name those countries which are guilty of inadequate monitoring. There is no good reason not to expose Greece or other countries which are lax in this area.
Parliament's view has always been that the Member States should issue a statement on the management at national level of the funds they receive from the Union. Some Member States have done just this, for example, the Netherlands, done properly with the signature of the minister. Most Member States are opposed to issuing a statement. On the other hand, it has to be said that the Martha Andreasen case has not resulted in a situation where the chief accountant in the Commission would approve the authenticity of the accounts with her signature. Parliament demands quite rightly that she be given legal powers.
Our group this year is in favour of granting discharge.
on behalf of the IND/DEM Group. - (SV) Madam President, the demand for accountability is crucial to the democratic process. Parliament's efforts in this area in the past have been appalling. In spite of report after report indicating fraud, irregularities, incompetence and waste, this House grants discharge year after year with majorities almost worthy of North Korea.
Last year was an exception. Parliament had paid too high a rent for the building in which are now sitting. It became impossible to sweep the problem under the carpet. Instead, the pathetic situation arose in which the leaders of the large groups appeared as 'professional mourners', giving their assurances that their refusal to give discharge was really only pretend. That is how the majority in this House carries out its democratic task.
Last year, I was rapporteur and found it impossible to propose granting discharge to the Committee of the Regions. A culture of corruption appeared to permeate its secretariat. Despite the fact that three different investigations of the Committee of the Regions were still under way, the House granted discharge in any case. Now, OLAF has submitted its report, and national authorities have taken the matter to court. There are therefore now still stronger reasons for not granting the Committee of the Regions discharge this year. Moreover, the rapporteur, Mrs Herczog, has shown that neither the European Maritime Safety Agency nor the European Food Safety Authority should be granted discharge. Let us, then, refuse to grant it.
on behalf of the ITS Group. - Madam President, I believe the Council of Ministers should consider as a matter of urgency appointing a team of genuinely independent, internationally respected accountants to carry out a full-scale investigation and analysis of the audit of this institution, its treasury, its accounting systems and controls and all its operational institutions as well, many of which trade commercially and yet routinely escape the full vigour of the law in their financial and business management.
Just take the 2005 accounts: a team of independent forensic accountants have concluded that payments worth EUR 27 billion were simply not registered accurately in the accounts and such incredible unaccountability has produced some equally incredible and unacceptable consequences. We now know, for instance, that the EU has lost some EUR 600 billion over the years, which far exceeds the UK's net contribution of GBP 75 billion since we joined.
The President of the Court of Auditors has admitted that there are serious ongoing problems: every annual report spells them out, page after page, and nothing much actually happens as a result. The statement of assurance is supposed to cover 'down to the level of taxpayers'. Yet their interests are ignored year after year. The discrepancies between balances in one year and the next are regular, routine and unacceptable. In 2002, for instance, the difference was EUR 200 million. Last year, it was EUR 179 million, which is not much of an improvement over four years. And these are not just errors: accountants describe them as serious financial malpractice.
(DE) Madam President, a discharge procedure such as this one is not meant to be just about looking backwards, but also about considering what conclusions ought to be drawn from it. I am sure that the Commissioner is listening very carefully to what is being said about the agencies and is also aware of how those who want to exercise a degree of control are becoming less satisfied about what is going on in many areas in which there is considerable confusion and in which things have started to get out of hand. I am sure, Commissioner Kallas, that you too are aware of the direction in which the trilogue negotiations are going. There is something pretty disturbing about the sight of members of the Committee on Budgets, people who have been grappling with this sort of thing for years, admitting time and time again that even they cannot see their way through, and that there are no clear dividing lines between the operational budget and the administrative one, so that, obviously, is where abuses are going on to a massive degree, mostly involving the hiding of administrative expenditure in the programmes.
That, Commissioner, goes diametrically against what you are trying to do with your efforts towards transparency, and I would like to encourage you to try to do in your own area what you have already started to do with agriculture, namely to lay open to view the way funds are used, right down to the last euro. That is what every modern business is capable of doing. They always have cost centres and clear references; they even know exactly what has been done on business trips. That we do not do likewise is something I regard as extremely regrettable and damaging, and I am sure, Commissioner, that you share my view that across-the-board cutbacks are called for, since it is not a matter of doubt that greater efficiency is achieved by having fewer workers rather than the opposite, which is currently the case.
(NL) Madam President, I will confine myself to remarks pertaining to the European Parliament. I should first of all like to thank the rapporteur, Mr Staes, for a very sound report. We support his proposal to grant discharge, and we also support most of his remarks and comments made in this connection. Needless to say, we as a group will want to highlight a few things, including our Amendment 3, to which I would particularly like to draw your attention, because it, more so than the current text, calls for constructive teamwork and political dialogue with the President of this House, to which discharge is being granted, but who was not yet appointed in the budget under discussion.
I should also like to draw your attention to the amendments that Mr Fjellner has tabled, and I have co-signed, on the actual costs of maintaining three places of meeting at a time when we have 27 Member States. The current figures date back to a time when there were only 15 of them.
On a somewhat personal note, I should like to say that obviously, as a former assistant, I viewed the remarks about secretarial compensation and the situation of parliamentary staff in a critical light, where some cases still leave a great deal to be desired.
I should like to finish off with the never-ending story about the voluntary pension fund. As I see it, and so does my delegation, it is of the utmost importance that every impression be avoided that public resources - general cover of expenses - are used for private income, namely to boost the voluntary pension fund.
Finally, I should like to give the 20 seconds left to me to the next speaker.
(NL) Madam President, I should first of all like to thank Mr Staes for his excellent report and the previous speaker for the 20 seconds extra speaking time. Could it be that we perhaps hail from the same Member State? There is every chance that we do, because the same points that you highlighted I should like to highlight as well.
Turning to Mr Staes' report first, I should like to thank him once again, because the report is outstanding. For the first time since I was elected, you managed to grant discharge that did not lead to major controversy the week before. Allow me to single out a few points. It is unfortunate that in this procedure it is a rule rather than an exception that we have to keep asking for the same things over and over again - not only such things as electronic signatures or for red tape in this House to be reduced, but also matters of importance such as the question of to whom we actually grant discharge. We endorse what Mr Staes had to say about this.
I should, on a personal level, also like to draw your attention to Mr Fjellner's amendments. I think it is of the utmost importance for us to know precisely what we spend Parliament's money on, and, as I see it, it is consequently of the essence for the debate to know the exact cost of carving up our working hours across three places. Moving to the statute of assistants, certainly now that we have managed to reach mutual agreement on the members' statute, this is an important topic which, I hope, we will not need to raise again next year, and which is being worked on by one of the Bureau's working parties as we speak. It is vital, I think, for this assistants' statute to be in place as soon as possible and for us to gain a decent insight into the working position of these assistants, their social security and their tax regimes.
Madam President, it is a pleasure to see you in the Chair, presiding efficiently over us.
First of all a comment to Mr Mote, who, I am sorry to see, has not bothered to stay to listen to the rest of the debate. His solution to the problems of corruption and waste in Europe is to add another layer of bureaucracy by hiring a team of accountants from the private sector. It seems to me a completely absurd solution, piling cost on cost.
Our group will support Amendments 1 and 3 calling for clarification of the costs of our working in three different places, which is an absurdity that the public cannot understand and we cannot understand. We want clarification on that. However, we are very puzzled that the PPE-DE Group has tabled four amendments - 79, 80, 81 and 83 - that would delete other useful parts of this report. Mrs De Lange, who just spoke for the PPE-DE Group, baffles me. She said that we want to avoid giving the public impression that money is being wrongly spent for the pension fund. I agree with her. However, the PPE-DE Group is proposing under Amendment 83 to delete an audit of Members' allowances and how they are spent, which does not make sense at all. I would urge her to persuade the rest of her colleagues to withdraw those amendments seeking to delete useful things in this report and to support it.
(PL) Madam President, I would like to congratulate the rapporteurs on their perceptive and very thorough reports. I would also like to thank the Court of Auditors, whose reports have given us a great deal of information on how the budget is drawn up. I do, however, feel that the reports have been written in a language that is not easily understandable for the average citizen, and that we should improve the clarity of our documents, as ultimately we are writing them not for ourselves, but also for the public.
As far as control procedures are concerned, most of the remarks relate to the accuracy of the accounts. This is important, but in accounting everything balances out, while in real life the funds are squandered and spent inefficiently. In future I would like more attention to be focused on a substantial assessment of individual expenses than on their formal correctness.
(NL) Madam President, since 2000, two internal accountants from the Committee of the Regions have successively established serious instances of fraud, something which has also been confirmed by the anti-fraud office in various reports. All those years, the Committee of the Regions played down the problems, promised improvement and we, Parliament, always granted discharge.
Only last year, a hearing was planned involving the two accountants who had been dismissed by the Committee of the Regions. By intense lobbying by the self-same committee though, the hearing was removed from the Committee on Budgetary Control's agenda at the last minute, and we reacted once again simply by granting discharge to the Committee of the Regions. A few months ago, the last - for the time being - OLAF report on this saga came out. OLAF recommends not only disciplinary action, but even criminal prosecution. The Committee of the Regions having repeatedly refused to allow it, the Committee on Budgetary Control was finally allowed to read this report, which revealed structurally organised malversations at various levels within the hierarchy. Also, new anonymous reportings are once again coming in. The rules do not allow me to quote from the OLAF report , but even now, after years of fraud, no disciplinary action has been taken, while both accountants have been dismissed.
It is incredible to think that we are once again about to grant discharge to the Committee of the Regions.
(CS) Madam President, I should like to congratulate the rapporteurs and to make a few comments, both general and specific, based on my personal experience.
Firstly, point 1 states that not all agencies always have good a reputation. I should like to speak up for the European Agency for Safety and Health at Work, based in Bilbao, which is certainly a major exception and to which this point does not apply.
As a rapporteur I worked with this Agency on drawing up an assessment of the framework directive on protecting health at work, and I am currently collaborating on drawing up new standards for statistics on accidents at work. Furthermore I have visited the agency twice and can confirm that it provides us with very good data.
As for point 11, calling for improved technical assistance for the agencies, I should like to say one thing: this is not solely a matter of technical support; it is a matter of better framing the requests that we make to Parliament's agencies. On this issue we need to become more proactive as a Parliament.
Ultimately, this relates also to point 15, which is about cooperation with other organisations. In this context, I can report that the agency in Bilbao works closely with the World Health Organisation and provides very interesting statistical data.
One final comment: I am firmly in favour of point 25 and I am delighted to say that the agency has improved its communications, and that greater use is being made of its expertise, in particular by SMEs. Thank you.
Madam President, time and again we hear the plea from the Commission, 'It's not our fault! How can we police our Community money?' That is, Member States' taxpayers' money is spent by the Member States. Indeed, we have the remarkable event last year of the Commission castigating the Court of Auditors for picking on them.
But perhaps the Commission has a point and this line of thinking has persuaded the governments of the UK, Sweden and the Netherlands to agree to declarations about the future management of EU funds - for what that is worth. More deeply, the Commission's point shows up the essential weakness of the system. The agencies in Member States that spend EU money have little incentive to worry about the taxpayers in some other Member State who provided it.
So what do we do about this? Well, I shall continue to tell the people of my country that waste and financial irregularity are an unfortunate but inevitable consequence of the system - a flawed system in which the disconnection between the taxpayers who provide the funds and those who spend them becomes ever wider.
Madam President, like a scout, I'm always prepared. I have three points to make.
Firstly, I think we seem to be forgetting a little why we are here. We talk about the report, which is about sound financial management. I think there are three reasons why we have these reports. The first is trust. We need the markets to trust us. Secondly, it is democracy. We need the people to trust us. If we have sound financial management, others will follow. Thirdly, it is about transparency, in other words, reducing scepticism. We are trying to improve financial control. So my first point is that there is a reason why we are doing this. I think the Commission is doing a good job, contrary to what the previous speaker said.
Secondly - and this is a historic moment for me, because I am going to fundamentally agree with my compatriot from the left side of the House - Mr Seppänen is absolutely right, as are all those previous speakers who said that the fault lies not with the way the Commission is dealing with the money, but with the way the Member States are dealing with it. In other words, 80% of the funds are managed by Member States. There is absolutely no financial responsibility. Allow me to make a proposal. If we, in the next IGC, open up a couple of institutional questions, why not do the same with regard to the Member States as we do for the Commission? Why do we not put into the new treaties a legal obligation for the Member States to be held accountable for the EU money that they spend? Perhaps this is something that could give us a positive statement of assurance in the long run.
Thirdly and finally, I would like to agree with all of those who support Mr Fjellner's amendments: Mr Newton Dunn, Mrs De Lange, Mr Staes and Mrs Mastenbroek. We need two things in this report. One is an environmental impact assessment of the cost of the three seats and the other is the cost of the three seats of the European Parliament.
(PT) Madam President, I should like to congratulate all of the rapporteurs on their excellent work. I extend these congratulations, of course, to the chairmen of our committee, Mr Fazakas and Mr Bösch. I should also like to express my appreciation for Mr Kallas' words as regards ex-post audits set to take place in connection with everything regarding the direct management of funds. I must say right away that we shall be keeping a close eye on these audits, how they are carried out, the number of mistakes detected and the necessary comparison with the results obtained by the Court of Auditors.
Most importantly, I should like to say to our Vice-President that Parliament has the ultimate say on the discharge and that this power will certainly be used in full when we are back here next year discussing the issue of the recovery of funds.
I was the rapporteur of a highly critical report on the Commission's handling of this issue. The Court of Auditors declared in the Committee on Budgetary Control that it was unable to find the billions of euros in funds that, according to the Commission, were to be recovered. I must say that I too am unable to find these amounts and I should like to point out that next year this issue must be tackled totally differently; otherwise, we shall have to take a much harder line.
(FI) Madam President, the administration of EU funds is quite an awkward task. If the budget is to be implemented effectively there need to be clear legal instruments and a clear division of labour. There is room for improvement in both these areas. Moreover, EU funds, as we know, are mainly managed by the national authorities.
There does not seem to be any progress being made in the simplification of legislation. Whilst the number of old regulations is being trimmed down, new ones are constantly being drafted. People are lured by meticulous micromanagement and nobody ventures to delegate decision-making downwards. This has led and is leading to an ever greater need for supervision. At least at the level of the law EU funds are controlled most stringently. On the other hand, the amount of supervision undertaken does not necessarily improve its quality or the way it is managed. Frequently, too much supervision only slows down and paralyses operations. For example, private companies are more unwilling now to participate in EU Structural Funds projects because they are so very bureaucratic. That is why it is good that such institutions as the Court of Auditors have begun to pay closer attention to the quality rather than to the amount of supervision that goes on.
Budget supervision requires a clearer division of responsibilities. The responsibility that a holder of office has should be absolutely clear. The system should not be too hierarchical. Collective accountability is not accountability at all. For that reason, financial supervision goes hand in hand with simplification of the laws and clarification of the responsibilities of office holders.
(DE) Madam President, Commissioner, ladies and gentlemen, speaking on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, I would like to thank all the rapporteurs most warmly, for the further headway we are able to make is thanks to their work, and it may well be that we have made more of it on the agencies front than elsewhere, so many thanks are owed to Mrs Herczog for the really good ideas she has contributed.
It is vital that there should be closer links between the agencies and the Commission, which needs to have a blocking minority on their supervisory boards, and must understand and accept that these agencies are partners in lawmaking and in the management of the EU's programmes. Regrettably, though, the situation as regards the Commission's budget is virtually unchanged.
From now on to the end of the period, we will have to pay attention to how an unconditional statement of assurance may be had, for the directly-managed funds at any rate, and, in its own sphere, the Commission shows itself capable of doing that, and should make a good job of it. We want to work with you on this and to support you, but that presupposes that you take the initiative; we will be with you all the way, from the tolerable risk to the single audits and all the issues connected with them.
I would also like to say a word of thanks to the Court of Auditors - which we see as a very important institution - and to the people who work in it, who have done a good job, on whom we rely, and on whom we will continue to rely over the coming years.
I have to tell the Commissioner that we still have work to catch up on, and there is something to which we should perhaps give priority, in that you still owe us information on the figures and the recovery of funds, which we have not as yet been able to get a grip on. We think it would be very important that you should tell this House on which figures we can then rely, for there are at least four that have been doing the rounds over the past six or eight weeks.
Turning to this House's budget, we have tabled deleting amendments in relation to the pension fund, not because we object to it and want to say something about its substance, but because we do not want to pre-empt the work of the working party that we jointly appointed, for why should we now want to impose restrictions on its work? I therefore urge you to support these amendments. Far from pre-empting whatever might emerge later on these topics, they give the group a chance to do what it thinks to be right.
(DE) Madam President, congratulations are in order to our rapporteurs, for the taxpayers attach importance to seeing that this House is doing a respectable job of work when it comes to the protection of their money.
I am perfectly well aware - and I think this is what Mrs Gräßle wanted to say - that it is always rather difficult to filter out what the real priorities are when a large number of people are sounding off about what they would like to see done, but it is precisely this technical problem that our committee sees as a challenge. I think the problem has been solved very well, and we will continue to keep tabs on the issues that have been raised; we want to fill in the hole in the IACS system, and I am grateful for the Commission's support, of which we have again been assured by Vice-President Kallas.
We would like to be able to stand before the electorate and say that the CAP has been certified sound, and we are very close to being able to; progress has been made, and that we find very encouraging.
Secondly, we want the Member States to cough up for the 80% of this EUR 100 billion budget that are spent through them, and I see the Council's absence today as a disgrace. They - currently from Germany, from another Member State some other time; I have no desire to single any one country out - may be our lords and masters, but we will remind them of that the next time they get on their hind legs before their own voters and talk about what a God-awful mess Brussels is in.
The Member States' absence when we debate these things is something that we cannot expect our taxpayers to put up with, and I might add that the same can be said of the leadership of this House, for neither the Secretary-General nor the President are in the Chamber, and I say that, Madam Vice-President, without wishing to cast doubts on your own competence. What we want for the future is for the Member States to take responsibility.
Finally, Commissioner Kallas, I was rather perturbed by your statement - which I hope will not be repeated - since the Court of Auditors exists to monitor and criticise the Commission, rather than the other way round, and that happens to be the way things are done in a democratically-ordered state.
We have noted what you said about the absence of certain parties.
(LT) I would like to support the views expressed by Edit Herczog about agencies, and I would stress that compared with last year it can be clearly seen that there is more fiscal discipline in this area.
However, agencies are growing like mushrooms after a rain. If in 1990 we had three agencies, now, along with the executive agencies, we have 23. It is clear that there is no strategic plan for establishing agencies. In May of last year we were invited by the Commission to become acquainted with the activities of the Intelligent Energy Executive Agency. What a great example of agency operations that was: at the end of the year the Commission put forward a proposal that this agency be reorganised.
Clearly, we should give more attention to the wider problem: how many agencies do we need, and are they really necessary?
At the moment this process is haphazard. Different commissioners come to different committees of Parliament, which are responsible for certain areas, and they go to the Committee on Budgets. It is therefore hard to evaluate the whole process of establishing agencies and the need for them, though it seems that many procedural areas have been defined.
Therefore, I think our Committee on Budgetary Control should, together with the entire Parliament, support the initiative and encourage a speedier arrival at an agreement between institutions in relation to the operation of European agencies, their work procedures and their establishment.
(ES) I would like to begin with a procedural question. Where is the Council, Madam President?
I would insist, where is the Council?
We are talking about a budget, 90% of which is spent by the Member States. So where is the Council? Where is the Council, Mr Kallas? My dear friend Herbert Bösch, ladies and gentlemen of the German press who are following our proceedings, Frankfurter Allgemeine, Die Welt, where is the Council? Why is it not here when we are talking about how the Council spends 90% of our budget?
My dear friends Herbert Bösch and Markus Ferber, German fellow Members, we have a German Presidency. Where is the Council? Why is the Council not showing its face here, listening to all of our views on how the Member States are spending the budget?
I hope that in the Committee on Budgetary Control, under the chairmanship of Herbert Bösch, we can take some sort of initiative to point out that it is scandalous - if the press has not already said so - that nobody from the Council is present, to show its face, so that it can respond if necessary to our comments. I cannot put it any more directly.
Moving on from that issue, which is a serious one, this debate is gaining weight year by year, and we appreciate, and I applaud, Vice-President Siim Kallas's communication to the effect that we have now recovered EUR 2.1 billion from the Member States. That is money that they have spent badly and we are recovering it. I would love to know how this EUR 2.1 billion is distributed. We have asked for that information and we are sure that, within the context of the transparency initiative that he is heading and which this Parliament will support, we will find out the details.
This is perhaps where the Council is seeing sense. That what is not spent properly should return to the Community's coffers. I therefore wholeheartedly welcome Siim Kallas's initiative to be especially tough, honest and firm in the recovery of badly-spent funds.
So that there be no doubt, and as a number of speakers have raised the point, it is quite clear that the agenda is set with the participation of the Council. It is free to be here; it has obviously made a decision not to be here. That will be noted and has clearly been remarked upon.
(HU) The 2005 discharge represents one of the important milestones of the reforms begun three years ago by COCOBU. One of the aims of the reform was to simplify the procedure, which in addition to being welcomed by all participants is also something that can be implemented at once.
It has proven to be a much more difficult and complex task to realise the objective we share with Commissioner Siim Kallas, according to which a positive DAS would be guaranteed for 2009, thereby pre-empting the frequently unfounded criticisms. In order for the European Court of Auditors to issue a certification without reservations, we need the declarations of the Member States that use a total of 80% of the moneys. To date, the governments of Member States have avoided doing so. Last year we were also successful in reaching interinstitutional agreement on this, whereby the need for a positive declaration was signed, and the national audit offices are prepared to work together with the European Court of Auditors. For all this, we have the involvement of the national parliaments to thank, which meant that we were successful in securing the necessary political foundation.
Madam President, I would like to congratulate the rapporteurs in this particular debate, especially Salvador Garriga Polledo for the discharge report on the Commission, on which I would like to focus most of my comments.
Commissioner, I think that we sense in Parliament and in this debate that real progress has been made in the Commission under Mr Barroso to be able to ensure that European citizens have proper accountability of funds. However, we know from the Court of Auditors report that even if the underlying transactions were legal and regular, for certain parts of the budget there are material errors which still remain for elements of the operational programmes, and therefore there is no statement of assurance for the 12th year running which, I think we all underline, is totally unacceptable. The question is, how do we get there?
Under the Treaties, the Commission stipulates that the Commission is responsible for managing the budget, but we know 80%, as other colleagues have said, is managed by the Member States. It is logical that no statement of assurance will be given until the Member States produce their national declarations. I welcome the Presidency of the Council coming at least at the end of our debate, because this refers to the Presidency and its responsibility in enabling national declarations to be done.
Obviously, in the interinstitutional agreement we have made some progress in asking Member States to have national declarations. I agree with our rapporteur that we need to have the Commission proposal to encourage Member States to do so, but one gets the feeling that Member States do not care for EU monies spent in their countries because they say it is not theirs. But of course it is! It is the taxpayers' money and should be properly accounted for.
I therefore come to the conclusion, looking at the excellent report by Mr Garriga Polledo, that should there be an intergovernmental conference later this year, we have to make it a legally binding requirement for all Member States to produce national management declarations, because clearly the legal basis at this stage is insufficient and some Member States just slough it off and say that they do not worry because they are not concerned. But is concerns everybody.
Whilst we are pleased to note the presence of representatives from the Council, I am told that is actually for the next debate.
(DE) Madam President, I should like to start by thanking all the rapporteurs for having done a splendid job of work. Perhaps the Health Minister will do her bit on behalf of the Council to make the Budget controls a bit more transparent, too, for she is working hard for that in the health sector, and maybe that is an example to us.
In Germany, we have a saying according to which, when you go out riding, your own stall must be clean, and what I am driving at here is that 80% of the funds are managed by the Member States, but when I consider the banner headlines of the past few years, or even of recent months, about the Commission's buildings policy and certain structures that did nothing to help transparent procedures become the norm in the award of contracts, it becomes clear that we have to examine extremely carefully the 20% that the Commission manages.
The Commission and the Member States pass the buck back and forth among themselves, and that gets nobody anywhere; each has his own responsibility. In the Commission, too, a decent amount of work is needed if these sort of structures are to be broken down; I still remember clearly, all the things that the Commission, here in this House, promised us back in 1999 in connection with the resignation of the Commission at the time.
Where transparency is concerned, I sometimes have no idea what aspects of this debate make sense and which do not, and I hope that someone will be able to explain it all to me.
What I would like to say to Mr Bösch, on the subject of IACS, is that in my own country, the incidence of fraud - which is actually nothing to do with fraud, but rather, because of applications filled in wrong but without criminal intent, is really an incidence of errors - stands at 0.9%. When I see how much administrative effort has to go into cutting down from 0.9% to 0.5%, I do sometimes worry that the costs of the bureaucracy that we thereby create are much greater than what we are able to save for the taxpayers' benefit, and this is where a fair balance has to be found if we are to get on the right track.
Madam President, honourable Members, I just have some brief comments to make.
First of all, thank you all for your comments. Concerning some smaller issues, such as the secondment of agents, we will investigate or study the case raised about gender mainstreaming. A pilot study is under way and it is difficult to collect information about policies linked to gender issues.
I would also like to stress that interinstitutional dialogue concerning the agencies is extremely valuable, if Parliament is in favour of this idea. The Commission proposed an interinstitutional agreement concerning agencies in 2005 and this was blocked in the Council. Now, during the German Presidency, you have tried to revitalise interest in this agreement. This is vital if we are to really straighten out this issue.
As regards some small details, one Member asked about the size of the losses from the European budget. I just want to repeat that, in exact accounting terms, the losses are those amounts of money which are written off from our balance sheet. In the year 2005, the amount was EUR 90 805 147.47, which is 0.09% of our budget. This is the exact figure corresponding to the definition of losses.
Also, I must say to Mr Seppänen that the accounts for 2006 have already been signed by our chief accounting officer. Those agencies are an important issue. Secondly, national declarations were the main issue on which many participants touched, saying that there are problems with the shared management of EU funds. The wording from the interinstitutional agreement was included in the revised Financial Regulation. Article 53b says that Member States should produce an annual summary at the appropriate national level of the available audits and declarations. It has been agreed with the Council that on 15 February 2008 a summary of audits in agriculture will be made available. The technical aspects of doing this in other areas, in particular in relation to the structural funds, are still under discussion, but there will definitely be firm results.
The Commission raised this issue on 27 March in ECOFIN and yesterday it was discussed in the Council's Financial Committee. We have been in contact with the German Presidency and the German Ministry of Finance with a view to discussing again in June how we can reach a definite outcome on the issue of shared management. The main problem here, visible throughout all these discussions, is that this must be done in such a way as to provide evidence for the Court of Auditors. A great deal of tension could arise if the Court of Auditors says, 'You can provide us with your national declaration but this does not mean anything. We will still make our checks and audits and evaluate the situation'. There must be a workable solution.
From the beginning, the Commission has supported the idea of shared management. We are working with national audit institutions to involve them in this process, but there must also be clear evidence for the Court of Auditors. It is going ahead. Five countries have already declared their readiness to issue national declarations. When I compare the Council meetings I attended at the beginning of this Commission with the situation today, which is completely different, I see a great step forward.
I would like to make one last point on an issue raised by some Members. Yes, there will be an intergovernmental conference. As we understand it, quite intensive preparations are being made for this intergovernmental conference. This is a situation where we can also have some input concerning this issue of discharge, perhaps from the angle Mr Elles referred to, or in terms of the wording of the statement of assurance. In any case, something can be done. If Parliament also expresses its great interest in these possible amendments, it will definitely help to prepare the way for a positive statement of assurance.
rapporteur. - (NL) Madam President, what I have to say is more like a point of order in accordance with Rule 165 of our Rules of Procedure. Various speakers have asked why the German Presidency, which came at the end of this debate - I assume to address this House in the next one - was absent.
I should like to ask the German Presidency very expressly what the reason was for not taking part in the discharge debate. It is an important debate, given that 80% of the resources spent by the Commission and the Member States are discussed, as various speakers have already pointed out. If I am not given a good reason, then I am reluctant to recommend to my group that discharge be granted to the Council. I would then prefer we voted against granting the Council discharge, so that we can have this debate again in six months' time.
Thank you, Mr Staes. The representatives from the Council that are now present with us are from the German Health Ministry and I think it would be unfair to ask them to respond to this point.
In the light of the tenor of a number of speeches, I have made it quite clear that we are dissatisfied with the non-attendance and that will be followed up. I will not ask the present representative to answer specifically, but the point has been noted and well made.
The debate is closed. The vote will be noon today.